Fullerton, J.
(dissenting) — The appellants are real estate brokers. . The respondent owned a farm situated in Mason county, and sometime prior to September 3, 1909, requested the appellants to visit her at the farm for consultation, with the view of entering into a contract for a sale of the farm on commission. On the date named, the appellants visited her as requested, when a proposed contract in the following form was drawn up and submitted to her:
“Olympia, September 3, 1909.
“This is to certify that I, Cornelia A. Forbes of Mason county, Wash., the owner of the following described property, to wit: (Description.) And that for the consideration of $1, receipt of which is hereby acknowledged, I give J. G. Crouch, of Olympia, Washington, the exclusive right to sell or purchase said property on or before April 1st, 1910. Price $12,000 net. Terms: Half cash, balance in one to five years at 7 per cent per annum or all cash at the option of the purchaser.
“If the above described property is bought or sold by said J. G. Crouch & John C. Ellis, he is to have no per cent commission, and all realized over and above the sum of $12,000. And I agree and bind my heirs to execute and deliver good and sufficient conveyance of said property to the purchaser, *569according to the terms of such sale, and to furnish abstract showing perfect title.”
After the contract had been prepared it was remembered that the farm had been theretofore listed for sale with a real estate broker residing at Elma, for a definite period of time which had not then expired, and by agreement of the parties the contract was left with the respondent with the understanding that she would execute it and forward it to the appellants as soon as she was at liberty to do so. The appellants then returned to their place of business, and a few days later received through the mails an inclosure containing the contract unsigned, accompanied by the following letter:
“Mr. J. G-. Crouch, Kamilchie, Sept. 8, 1909.
“Olympia, Wash.
“Dear Sir: The Elma real estate man’s time has expired now and if you have your man in view bring him down. There are some parts in the contract you left which I do not like after carefully looking it over. But that can be satisfactory after a talk with you, no doubt. If you sell the farm I want $12,000, twelve thousand (net). You may keep this letter as a contract until you come down.
“Cornelia A. Forbes.”
The appellants thereupon took up the matter of the sale of the farm with certain of their clients, quoting the price of the farm at $15,000. They succeeded in interesting one Ernst Reitdorf therein, who subsequently purchased the farm directly from the respondent at the price quoted. The respondent refused to recognize the appellants’ claim to a commission on the sale, and the present action was brought to recover as a commission all that the respondent received over and above the sum of $12,000. On the trial, which was had before the court sitting without a jury, the appellants put in evidence the foregoing facts, and evidence tending to show the further facts that they were the procuring cause of the sale, and it was to their customer that the farm was sold and conveyed. At the conclusion of their case, the trial judge ruled that the contract upon which the appellants *570sued came within the statute of frauds, and entered a judgment dismissing the action.
The evidence, as I view the record, was sufficient to warrant a recovery on the part of the appellants. The statute thought to work an estoppel is found in Rem. & Bal. Code, § 5289, the part material to the question presented reading as follows:
“Sec. 5289. In the following cases, specified in this section, any agreement, contract and promise shall be void, unless such agreement, contract or promise, or some note or memorandum thereof, be in writing, and signed by the party to be charged therewith, or by some person thereunto by him lawfully authorized, that is to say; . . .
“(5) An agreement authorizing or employing an agent or broker to sell or purchase real estate for compensation or a commission.”
It is urged that the formal contract, prepared at the first meeting of the parties, is not obligatory, because it is not signed by the respondent, she being the party to be charged therewith; and that the letter does not constitute a contract because it is incomplete, since it does not describe the land intended to be sold, does not set out the terms on which the property is to be sold, and does not set forth the amount of the commission the appellants were to receive for their services. These elements, it is argued, are essential to a valid contract, and unless they are set forth in the writing, the writing falls within the statute. But while I might agree with the contention that the formal writing submitted to the appellants cannot be taken as a contract since it'was not signed by the respondent, and since she in her reference thereto says she is not satisfied with certain of its terms, it seems to me that it sufficiently aids the letter to make the letter a valid contract. It is manifest that by the term “farm,” used in the letter, the writer refers to the property described in the formal contract. It is manifest also that the price of the farm is fixed; namely, at such sum as will net the owner $12,000. The only matter that remains un*571disclosed, in order to make the contract comply with the requirements contended for, is that it fails to state the amount of the commission to be paid the brokers for their services. But it will be observed that the statute does not directly require this to be done. Nor was the amount of the broker’s charge the mischief the statute sought to remedy; the mischief under the old practice was the constant disputes arising between brokers and owners over the question whether the broker was employed to sell at all, and it was to remedy this that the lawmakers required the contract of employment to be in writing. Turning to the statute, it will be observed that this is all that the statute requires in terms to be put into the writing. It requires only that an agreement authorizing or employing an agent or broker to sell or purchase real estate for compensation or commission, shall be in writing, signed, etc. It does not require that the rate of compensation or the amount of the commission be stated. And this being so, it cannot be essential to the validity of such a contract that these matters be stated therein. On the contrary, the contract of employment of itself implies an agreement to pay such sum as the services shall be reasonably worth, or, in this class of cases, such sum as brokers usually charge for like and similar services. I think, therefore, that the writings are sufficient to comply with the essentials of the statute, and since the amount of the commission due the appellants' is not stated in the contract, they should be allowed to recover such sum as brokers usually charge for like and similar services; that is, of course, if the remainder nets the owner- $12,000.
It is further argued, however, that the question here suggested is no longer an open one in this state, that this court has put a contrary construction upon the statute, holding that the amount of the commission agreed to be paid must be set forth in the writing. The cases relied upon are Peirce v. Wheeler, 44 Wash. 326, 87 Pac. 361; Keith v. Smith, 46 Wash. 131, 89 Pac. 473; Briggs v. Bounds, 48 Wash. *572579, 94 Pac. 101; Ross v. Kaufman, 48 Wash. 678, 94 Pac. 641, and Foote v. Robbins, 50 Wash. 277, 97 Pac. 103. There is much in these cases, particularly the case of Keith v. Smith and Foote v. Robbims, that lends color to this contention, but an examination of the cases will show that the precise question now presented was not before us in either of them; that while they were correctly decided on the principles involved, it was not necessary to reach the decisions that it be held that a written contract employing a broker to sell real estate on commission is void where the rate or amount of the commission is not expressed in the contract. I am compelled therefore to dissent from the conclusion reached by the majority.